 

Exhibit 10.1 

 
SUBSCRIPTION AGREEMENT
 
UNITS
 
TO:                 VistaGen Therapeutics, Inc., a Nevada corporation (the
“Company”)
 
RE:                 Purchase of Units of the Company
 
Instructions: 
Complete and sign this Subscription Agreement. Please be sure to initial the
appropriate “Accredited Investor” category in Box C.
 
A completed and originally executed copy of, and the other documents required to
be delivered with, this Subscription Agreement, must be delivered to the
following address:
 
Jerrold Dotson
Chief Financial Officer
VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, CA 94080
(650) 577-3600
jdotson@vistagen.com
 
1. Subscription. The undersigned (the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase from the Company the number of units of
the Company (“Units”) at the price and for the aggregate consideration set forth
in Box A of Section 7 below (the “Subscription Price”). Each Unit will consist
of (i) one share of the Company’s Common Stock, par value $0.001 per share
(“Common Stock”); and (ii) a warrant, exercisable after [at least six months and
one day after issuance date], to purchase one (1) unregistered share of the
Company’s Common Stock (the “Warrant Shares”) of the Company at a price of $1.50
per share, through February 28, 2022 (each warrant to purchase shares of Common
Stock, a “Warrant”). The Subscription Price for each Unit shall be $1.25. The
Subscriber acknowledges that this Subscription Agreement is subject to
acceptance by the Company. The Company may also accept this Subscription
Agreement in part. The Company agrees that if this Subscription Agreement is not
accepted in full, any funds related to the portion of this Subscription
Agreement not accepted will be promptly returned to the undersigned, without
interest.
 
2. Subscriber Representations, Warranties and Agreements. By executing this
Subscription Agreement, the Subscriber represents, warrants and covenants (on
its own behalf and, if applicable, on behalf of each beneficial purchaser for
whom it is contracting hereunder) to the Company (and acknowledges that the
Company is relying thereon) that:
 
(a) it is authorized to consummate the purchase of the Units;
 
(b) it understands that the shares of Common Stock, the Warrants and the Warrant
Shares (collectively, the “Securities”) have not been and will not be registered
under the Securities Act of 1933 (the “Securities Act”), or any applicable state
securities laws, and that the offer and sale of the Units and Warrants to it is
being made in reliance on a private placement exemption available under Section
4(a)(2) of the Securities Act and Rule 506 of Regulation D under the Securities
Act (“Regulation D”) to accredited investors (“Accredited Investors”), as
defined in Rule 501(a) of Regulation D;
 
(c) it has reviewed copies of any documents considered by it to be important in
making an investment decision whether to purchase the Units. In addition, it has
had access to such additional information, if any, concerning the Company as it
has considered necessary in connection with its investment decision to acquire
the Units, and it acknowledges that it has been offered the opportunity to ask
questions and receive answers from management of the Company concerning the
terms and conditions of the offering of the Units, and to obtain any additional
information which the Company possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy of the information
contained in any documents provided to it;
 
 
 
-1-

 
 
(d) it has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of its investment in the Units and
is able to bear the economic risks of, and withstand the complete loss of, such
investment;
 
(e) it is an Accredited Investor acquiring the Units for its own account or, if
the Units are to be purchased for one or more accounts (“Investor Accounts”)
with respect to whom it is exercising sole investment discretion, each such
investor account is an Accredited Investor on a like basis. In each case, the
undersigned has completed the Accredited Investor Status questionnaire attached
hereto to indicate under which category of Rule 501(a) the investor qualifies as
an Accredited Investor;
 
(f) it is not acquiring the Units with a view to any resale, distribution or
other disposition of the Units in violation of federal or applicable state
securities laws, and, in particular, it has no intention to distribute either
directly or indirectly any of the Units in the U.S. or to U.S. persons;
provided, however, that the holder may sell or otherwise dispose of any of the
Units pursuant to registration thereof under the Securities Act and any
applicable state securities laws or pursuant to an exemption from such
registration requirements;
 
(g) in the case of the purchase by the Subscriber of the Units as agent or
trustee for any other person, the Subscriber has due and proper authority to act
as agent or trustee for and on behalf of such beneficial purchaser in connection
with the transactions contemplated hereby;
 
(h) it is not purchasing the Units as a result of any general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act), including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;
 
(i) neither the Subscriber nor, to the extent it has them, any of its
shareholders, members, managers, general or limited partners, directors,
affiliates or executive officers (collectively with the Subscriber, the “Covered
Persons”), are subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Subscriber has exercised reasonable care to determine whether any
Covered Person is subject to a Disqualification Event. The purchase of the Units
by the Subscriber will not subject the Company to any Disqualification Event;
 
(j) it understands that the Securities are “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act and agrees that if it decides to offer,
sell or otherwise transfer the Securities, such Securities may be offered, sold
or otherwise transferred only (A) to the Company, (B) outside the U.S. in
accordance with Rule 904 of Regulation S under the Securities Act, (C) within
the U.S. or to or for the account or benefit of a U.S. Person in accordance with
an exemption from the registration requirements of the Securities Act and all
applicable state securities laws, (D) in a transaction that does not require
registration under the Securities Act or any applicable U.S. state securities
laws or (E) pursuant to an effective registration statement under the Securities
Act, and in each case in accordance with any applicable state securities laws in
the U.S. or securities laws of any other applicable jurisdiction; provided that
with respect to sales or transfers under clauses (C) or (D), only if the holder
has furnished to the Company a written opinion of counsel, reasonably
satisfactory to the Company, prior to such sale or transfer;
 
(k) it has been independently advised as to the applicable holding period and
resale restrictions with respect to trading imposed in respect of the
Securities, by securities legislation in the jurisdiction in which it resides or
to which it is otherwise subject, and confirms that no representation has been
made respecting the applicable holding periods for the Securities and is aware
of the risks and other characteristics of the Securities and of the fact that
the undersigned may not be able to resell the Securities except in accordance
with applicable securities legislation and regulations;
 
 
 
-2-

 
 
(l) no person has made to the Subscriber any written or oral representations:
 
(i) that any person will resell or repurchase any of the Securities;
 
(ii) that any person will refund the purchase price of the Securities; or
 
(iii) as to the future price or value of any of the Securities;
 
(m) it understands and acknowledges that certificates representing the Shares
and the Warrant Shares shall bear the following legend or another legend of
substantially similar substance:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF THE COMPANY, THAT THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) OUTSIDE THE U.S. IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (D) IN ANOTHER TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS, OR (E) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, AND, IN THE CASE OF (C) AND (D), THE SELLER FURNISHES
TO THE COMPANY A WRITTEN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY TO SUCH EFFECT.”
 
(n) it consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Shares in order to implement the
restrictions on transfer set forth and described herein.
 
(o) the office or other address of the undersigned at which the undersigned
received and accepted the offer to purchase the Units is the address listed in
Box B of Section 6 below.
 
(p) if required by applicable securities laws, regulations, rule or order or by
any securities commission, stock exchange or other regulatory authority, it will
execute, deliver and file, within the approved time periods, all documentation
as may be required thereunder, and otherwise assist the Company in filing
reports, questionnaires, undertakings and other documents with respect to the
issuance of the Units.
 
(q) this subscription agreement has been duly and validly authorized, executed
and delivered by and constitutes a legal, valid, binding and enforceable
obligation of the Subscriber; and
 
(r) it is not an affiliate (as defined in Rule 144 under the Securities Act) of
the Company and is not acting on behalf of an affiliate of the Company.
 
3. Representations, Warranties and Covenants of the Company. As a material
inducement of Subscriber to enter into this Subscription Agreement and subscribe
for the Units, the Company represents and warrants to Subscriber, as of the date
hereof, as follows:
 
 
 
-3-

 
 
(a)  Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, has
full power to carry on its business as and where such business is now being
conducted and to own, lease and operate the properties and assets now owned or
operated by it, and is duly qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect on the Company. “Material
Adverse Effect” means any circumstance, change in, or effect on the Company
that, individually or in the aggregate with any other similar circumstances,
changes in, or effects on, the Company taken as a whole: (i) is, or is
reasonably expected to be, materially adverse to the business, operations,
assets, liabilities, employee relationships, customer or supplier relationships,
prospects, results of operations or the condition (financial or otherwise) of
the Company taken as a whole, or (ii) is reasonably expected to adversely affect
the ability of the Company to operate or conduct the Company’s business in the
manner in which it is currently operated or conducted or proposed to be operated
or conducted by the Company; provided, however, that none of the following shall
be deemed in and of themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (A) any change, event,
state of facts or development generally affecting the general political,
economic or business conditions of the United States, (B) any change, event,
state of facts or development generally affecting the industry in which the
Company operates, (C) any change, event, state of facts or development arising
from or relating to compliance with the terms of this Subscription Agreement,
(D) acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions,
(E) changes in laws or generally accepted accounting principles (“GAAP”) after
date hereof or in interpretations thereof, or (F) any matter disclosed in this
Subscription Agreement (including the schedules hereto).
 
(b) Authority. The Board of Directors of the Company has duly authorized the
execution, delivery and performance of this Subscription Agreement by the
Company, and the consummation of the transactions contemplated hereby. This
Subscription Agreement has been (or upon delivery will be) duly executed by the
Company when delivered in accordance with the terms hereof, and will constitute,
assuming due authorization and execution and delivery by each of the parties
thereto, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms. The Securities, when issued, will be
validly issued, fully-paid and non-assessable.
 
(c) No Conflicts. The execution and delivery of the Agreement and Securities and
the consummation of the transactions contemplated by this Agreement and the
Securities, will not (i) conflict with or result in a breach of or a default
under any of the terms or provisions of, (A) the Company's certificate of
incorporation or by-laws, or (B) of any material provision of any indenture,
mortgage, deed of trust or other material agreement or instrument to which the
Company is a party or by which it or any of its material properties or assets is
bound, (ii) result in a violation of any provision of any law, statute, rule,
regulation, or any existing applicable decree, judgment or order by any court,
federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company, or any of its material properties or
assets or (iii) result in the creation or imposition of any material lien,
charge or encumbrance upon any material property or assets of the Company or any
of its subsidiaries pursuant to the terms of any agreement or instrument to
which any of them is a party or by which any of them may be bound or to which
any of their property or any of them is subject except in the case of clauses
(i)(B), (ii) or (iii) for any such conflicts, breaches, or defaults or any
liens, charges, or encumbrances which would not have a Material Adverse Effect.
 
(d) No Solicitation. The Company represents that it has not paid, and shall not
pay, any commissions or other remuneration, directly or indirectly, to any third
party for the sale of the Securities. There are no brokers or other fees due
with respect to the sale of the Securities.
 
(e) Material Disclosure. No representation, warranty or statement contained in
this Section 3 or any disclosure furnished by the Company pursuant to this
Agreement or pursuant to its filings with the Securities and Exchange Commission
contains or will contain at closing hereunder any untrue statement of material
fact or omits or will omit at such closing to state a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
 
 
-4-

 
 
4. Conditions to Closing.
 
(a) The Company’s obligation to issue and sell the Units to Subscribers is
subject to the fulfillment (or waiver by the Company) of the following
conditions:
 
(i) Representations and Warranties. The representations and warranties made by
Subscribers in this Subscription Agreement shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects upon issuance of the Units;
 
(ii) Accredited Investor Questionnaire. All Subscribers shall have completed and
delivered to the Company the Accredited Investor section of the Subscriber’s
signature page attached hereto; and
 
(iii) Approval of Subscribers. The Company, in its reasonable discretion, shall
have approved the participation and amount of participation of any Subscribers
who are either individuals that are non-United States citizens or are entities
domiciled in any jurisdiction other than the United States.
 
(b) Each Subscriber’s obligation to purchase the Units is subject to the
fulfillment (or waiver by such Subscriber) of the following conditions:
 
(i) Representations and Warranties. The representations and warranties made by
the Company in this Subscription Agreement shall be true and correct when made,
and shall be true and correct in all material respects upon issuance of the
Units; and
 
(ii) Compliance with Securities Laws. The Company shall have obtained all
permits and qualifications required under federal and/or state law and/or
foreign law for the offer and sale of the Units, or shall have the availability
of exemptions therefrom. Upon sale of the Units, the Company shall file a Form D
with the United States Securities and Exchange Commission in a timely manner as
well as any “blue sky” filings required by the states in which Subscribers are
located.
 
5. Legends. Subscriber understands and agrees that the Company will cause any
necessary restrictive legends to be placed upon any instruments(s) evidencing
ownership of the Units, together with any other legend that may be required by
federal or state securities laws or deemed necessary or desirable by the
Company.
 
6. General Provisions.
 
(a) Confidentiality. Subscriber covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Subscriber may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Subscriber in connection with this Subscription Agreement, or as a result
of discussions with or inquiry made to the Company, unless such information is
known, or until such information becomes known, to the public through no action
by Subscriber; provided, however, that a Subscriber may disclose such
information to its attorneys, accountants, consultants, assignees or transferees
and other professionals to the extent necessary in connection with his or her
investment in the Company so long as any such professional to whom such
information is disclosed is made aware of Subscriber’s obligations hereunder and
such professional agrees to be likewise bound as though such professional were a
party hereto.
 
(b) Successors. The covenants, representations and warranties contained in this
Subscription Agreement shall be binding on Subscriber’s and the Company’s heirs
and legal representatives and shall inure to the benefit of the respective
successors and assigns of the Company. The rights and obligations of this
Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.
 
 
 
-5-

 
 
(c) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.
 
(d) Execution by Facsimile. Execution and delivery of this Agreement by
facsimile transmission (including the delivery of documents in Adobe PDF format)
shall constitute execution and delivery of this Agreement for all purposes, with
the same force and effect as execution and delivery of an original manually
signed copy hereof.
 
(e) Governing Law and Jurisdiction. This Subscription Agreement shall be
governed by and construed in accordance with the laws of the State of California
applicable to contracts to be wholly performed within such state and without
regard to conflicts of laws provisions. THE PARTIES HERETO EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF SOUTH SAN FRANCISCO, COUNTY OF
SAN MATEO. THE PARTIES HERETO EACH AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT AND/OR THE OFFERING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY
SUCH STATE OR FEDERAL COURT THAT SITS IN THE CITY OF SOUTH SAN FRANCISCO, COUNTY
OF SAN MATEO, AND ACCORDINGLY, THE PARTIES EACH IRREVOCABLY WAIVE ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
LITIGATION IN ANY SUCH COURT. Each of Subscriber and Company hereby irrevocably
waive and agree not to assert, by way of motion, as a defense, or otherwise, in
every suit, action or other proceeding arising out of or based on this
Subscription Agreement and brought in any such court, any claim that Subscriber
or the Company is not subject personally to the jurisdiction of the above named
courts, that Subscriber’s or the Company’s property, as applicable, is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.
 
(f) Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and facsimile numbers (or to such other addresses or
facsimile numbers which such party shall subsequently designate in writing to
the other party):
 
(i) if to the Company, to the address first set forth above.
 
(ii) if to Subscriber to the address set forth next to its name on the signature
page hereto.
 
 
 
 
 
 
 
 
 
 
-6-

 
7. SUBSCRIPTION PARTICULARS
 
INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL
 
 
BOX A
 
Particulars of Purchase of Units
 
 
Number of Units subscribed for:
 
 
 
 
 
 
 
Subscription Price ($____ X number of Units)
 
 
 
 
 
 

 
BOX B
 
Subscriber Information For individual subscribers this address should be
Subscriber’s primary legal residence. For entities other than individual
subscribers, please provide address information for the entity’s primary place
of business. Information regarding a joint subscriber should also be included.
 
 
 
Name
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
Street Address (2)
 
 
 
 
 
 
 
City and State
 
 
 
 
 
 
 
Zip Code
 
 
 
 
 
 
 
Contact Name
 
 
 
 
 
 
 
Alternate Contact
 
 
 
 
 
 
 
Phone No.
 
 
 
 
 
 
 
Fax No. / E-mail Address
 
 
 
 
Tax ID # or Social Security #
 
 
 
 
 
 

 
 
 
-7-

 
BOX C
 
Accredited Investor Status
 
The Subscriber represents and warrants that it is an “accredited investor”, as
defined in Rule 501(a) under the Securities Act, by virtue of satisfying one or
more of the categories indicated below (please write your initials on the line
next to each applicable category):
 
☐
 
Category 1.
 
A bank, as defined in section 3(a)(2) of the Securities Act.
A savings and loan association or other institution, as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity.
A broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934.
An insurance company as defined in section 2(a)(13) of the Securities Act.
An investment company registered under the Investment Corporation Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act.
A Small Business Investment Corporation licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 

☐
 
Category 2.
 
Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.
 
☐
 
Category 3.
 
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Securities, with total assets
in excess of $5,000,000.
 
☐
 
Category 4.
 
A director or executive officer of the Company.
 
☐
 
Category 5.
 
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000, excluding the
value of the person’s primary residence, if any.
 
☐
 
Category 6.
 
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.
 
☐
 
Category 7.
 
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D under
the U.S. Securities Act.
 
☐
 
Category 8.
 
An entity in which each of the equity owners is an accredited investor.
 

 
 
[SIGNATURE PAGE FOLLOWS]
 
 
-8-

 
IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
the date first written on the Subscriber Signature Page following (the
“Effective Date”).
 
 
                                                                     VISTAGEN
THERAPEUTICS, INC.
 
 
By:           
Name:                      
Shawn K. Singh
Title:           
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SUBSCRIBER SIGNATURE PAGE FOLLOWS]
 
 
-9-

 
 
 
SUBSCRIBER SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
 
 
 
AGREED AND SUBSCRIBED
 
 
This __ day of _____, 2018
 
By:_________________________________
Name:
Title (if any):
AGREED AND SUBSCRIBED
SIGNATURE OF JOINT SUBSCRIBER (if any)
 
This __ day of _____, 2018
 
By:_________________________________
Name:
Title (if any):
 
 
__________________________________
Subscriber Name (Typed or Printed)
 
__________________________________
Additional Subscriber Name (Typed or Printed)
 

 
 
 
 
 
 
 
 
 
 

 
 
 
-10-
